Exhibit 23.1 CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC Certified Public Accountants Phone (801) 292-8756 • Fax (801) 292-8809 • www.cbnmcpa.com Todd D. Chisholm Nephi J. Bierwolf Troy F. Nilson Douglas W. Morrill CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 9, 2010 Board of Directors Secure Luggage Solutions, Inc. Phoenix, AZ We hereby consent to the use in this Registration Statement on Amended Form S-1 of our report dated March 24, 2010, relating to the financial statements of Secure Luggage Solutions, Inc, a Delaware Corporation, for the periods ended December 31, 2009 and 2008 which appears in such Registration Statement. Sincerely, Chisholm, Bierwolf, Nilson & Morrill, LLC PCAOB Registered, Members of AICPA, CPCAF and UACPA 533 West 2600 South, Suite 25 • Bountiful, Utah 84010 12 South Main, Suite 208, Layton, Utah 84041
